DISMISS; and Opinion Filed January 14, 2014.




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-01247-CR
                                   No. 05-13-01248-CR

                        ANNA EDWYNA MITCHELL, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 196th Judicial District Court
                                  Hunt County, Texas
                          Trial Court Cause Nos. 28770, 28771

                            MEMORANDUM OPINION
                         Before Justices O’Neill, Myers, and Brown

       Appellant has filed a motion to dismiss the appeals. Appellant’s counsel has approved

the motion. The Court GRANTS the January 10, 2014 amended motion and ORDERS that the

appeals be DISMISSED and this decision be certified below for observance. See TEX. R. APP.

P. 42.2(a).


                                                   PER CURIAM

Do Not Publish
TEX. R. APP. P. 47

131248F.U05